 

Exhibit 10.2

 



LOCK-UP/LEAK-OUT AGREEMENT

 

This Lock-Up/Leak-Out Agreement (this “Agreement”) is made and entered into as
of the date set forth in the SPA (as defined below), by and between Bling
Marketing, Inc., a Nevada corporation (the “Company”) and the person whose name
appears below (the “Shareholder”) (for all purposes hereof, “Shareholder”
includes any “affiliate, controlling person of Shareholder, agent,
representative or other person with whom Shareholder is acting in concert with),
with respect to the following matters:

 

WHEREAS, Shareholder and NuGene, Inc. have previously entered into that certain
Securities Purchase Agreement (“SPA”) attached hereto as an Exhibit A pursuant
to which the Shareholder purchased the Convertible Promissory Note of NuGene
(the “Convertible Note”) attached hereto as Exhibit B; and

 

WHEREAS, pursuant to the Convertible Note and the SPA, the unpaid balance and
any accrued and unpaid interest under the Convertible Note, upon merger of
NuGene with an entity whose shares are trading Over-the-Counter markets (the
“Merger”) and closing of a private placement of $2 million in NuGene’s equity
(the “Private Placement”) shall become convertible into the shares of common
stock of Company (the “Conversion”); and

 

WHEREAS, the Company shares are listed for trading on Over-the Counter market;
and

 

WHEREAS, on or around December __, 2014, the Company, NG Acquisition, Inc., a
California corporation and a wholly owned subsidiary of the Company (“NG
Acquisition”) and NuGene have entered into a Merger Agreement pursuant to which
NG Acquisition will merge with and into NuGene with NuGene being the surviving
entity and wholly owned subsidiary of the Company; and

 

WHEREAS, on or around December __, 2014, the Company has completed the Private
Placement; and

 

WHEREAS, pursuant to the Merger Agreement the shares of capital stock of NuGene
become convertible into the shares of the capital stock of the Company (the
“Shares”)

 

WHEREAS, on completion of the Private Placement and the Merger, the holder of
the Note of NuGene will become Shareholder of the Company; and

 

WHEREAS, there is no current active market for shares of the Company’s common
stock; and

 

WHEREAS, in order to facilitate the Company’s intended corporate endeavors, to
assist the Company in connection with certain contemplated actions by the
Company following its acquisition of NuGene and to help in fostering and
maintaining an orderly public trading market for Company’s securities
thereafter, the Shareholder has agreed to enter into this Agreement concerning
the possible sale (a “Sale” and the conduct of a Sale, being to “Sell”) of the
shares (the “Shares”) of the Company’s common stock (the “Common Stock”) held by
the Shareholder as of the date hereof, all on the terms set forth below; and

 

 

 

 

WHEREAS, the Shareholder will receive a substantial and considerable benefit
from the completion by the Company of such contemplated endeavors and actions:

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.          Limitations on Sale. Except as set forth below in (b) , the
Shareholder agrees that for 24 months following the closing date of the
acquisition of NuGene by the Company (the “Lock Up Period”) the undersigned will
not, directly or indirectly, (i) offer, sell, offer to sell, contract to sell,
hedge, pledge, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase or sell (or
announce any offer, sale, offer of sale, contract of sale, hedge, pledge, sale
of any option or contract to purchase, purchase of any option or contract of
sale, grant of any option, right or warrant to purchase or other sale or
disposition), or otherwise transfer or dispose of (or enter into any transaction
or device that is designed to, or could be expected to, result in the
disposition by any person at any time in the future), any securities of the
Company (each, a “Company Security”), beneficially owned, within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), by the Shareholder on the date hereof or (ii) enter into any swap or
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of any Company Security,
whether any such swap or transaction described in clause (i) or (ii) above is to
be settled by delivery of any Company Security (each of the foregoing, a
“Prohibited Sale”). The Shareholder agrees to sell Common Stock solely on the
following terms and subject to the following conditions:

 

(a)          During the period commencing on the execution and delivery of this
Agreement and continuing for 12 months thereof, the Shareholder shall not Sell
any of the Shares (the “No Sale Period”); and

 

(b)          For a period commencing on the next day after the end of the No
Sale Period and continuing for next twelve consecutive 30 day periods (each a
“Leak Out Period” and collectively, the “Leak Out Periods”), Purchaser shall not
without written consent of the Company following authorization by the board of
directors of the Company, sell any shares of the Shares of the Company, except
in an amount not to exceed 8.33% of the Shares per Leak Out Period. Any amount
of Shares remaining unsold during any and all prior Leak Out Periods may not be
cumulated and added to the amounts permitted to be sold during any other Leak
Out Periods.; and

 

(c)           Any amount of the Leak Out Shares remaining unsold during any and
all prior Leak Out Periods may not be cumulated and added to the amounts
permitted to be sold during any of the subsequent Leak Out Periods; and

 

(d)          In the event of the declaration of a stock dividend, a spin-off, a
stock split, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company's outstanding securities without receipt of
consideration, any new, substituted or additional securities that are by reason
of such transaction distributed with respect to any Shares subject to the
Lock-up and Leak Out, or into which such Shares thereby becomes convertible,
shall immediately and automatically be subject to the Lock-up and Leak Out terms
herein described. To enforce the Lock-up and Leak Out, the Company may impose
stop-transfer instructions with respect to the Shares until the end of the
Lock-up and Leak Out period.

 

2

 

  

(e)          This Agreement shall expire and have no longer any effect on the
last day of the Lock Up Period. Shareholder, at his discretion, may sell all
remaining Shares without any restrictions starting the next day after the end of
Lock Up Period.

 

2.          Miscellaneous Transfers. Notwithstanding the foregoing, the
undersigned (and any transferee of the undersigned) may transfer any shares of a
Company Security: (i) as a bona fide gift or gifts, provided that prior to such
transfer the donee or donees thereof agree in writing to be bound by the
restrictions set forth herein, (ii) to any trust, partnership, corporation or
other entity formed for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that prior to such transfer a duly
authorized officer, representative or trustee of such transferee agrees in
writing to be bound by the restrictions set forth herein, and provided further
that any such transfer shall not involve a disposition for value, (iii) to
non-profit organizations qualified as charitable organizations under Section
501(c)(3) of the Internal Revenue Code of 1986, as amended, or (iv) if such
transfer occurs by operation of law, such as rules of descent and distribution,
statutes governing the effects of a merger or a qualified domestic order,
provided that prior to such transfer the transferee executes an agreement
stating that the transferee is receiving and holding any Company Security
subject to the provisions of this agreement. For purposes hereof, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin. In addition, the foregoing shall not prohibit
privately negotiated transactions, provided (a) the transferees agree, in
writing, to be bound to the lock-up/leak-out restrictions of this Letter
Agreement for the balance of the Lockup Period and (b) the private transaction
(1) does not result in the transfer of the Company Securities to more than ten
(10) individuals or entities, (2) such transferees agree in writing to be bound
by the terms of this Agreement.

 

3.          Notice. The Shareholder shall provide written notice to the Company
immediately upon any transfer of the Shares covered in Section 2 above, and
provide the Company with the date of such transfer and the number of Shares
transferred.

 

4.          Legend. An appropriate legend referencing this Agreement may be
imprinted on each stock certificate representing Common Stock covered hereby,
and the transfer records of the Company’s transfer agent shall reflect such
appropriate restrictions.

 

5.          Waiver of Limitation. Notwithstanding anything to the contrary set
forth herein, the Company may, in its sole discretion and in good faith, at any
time and from time to time, waive any of the conditions or restrictions
contained herein to increase the liquidity of the Common Stock or if such waiver
would otherwise be in the best interests of the development of the trading
market for the Common Stock. Notwithstanding anything to the contrary, the
Company may make any such waiver in any manner deemed appropriate by the Company
in its sole discretion.

 

6.          Voting; Other Beneficial Rights. Except as otherwise provided in
this Agreement or any other agreements between the parties, the Shareholder
shall be entitled to its beneficial rights of ownership of the Common Stock,
including the right to vote the Common Stock for any and all purposes.

 

3

 

 

7.          Adjustment of Number of Shares Upon Certain Transactions. The number
of shares of Common Stock included in any monthly allotment that can be sold by
the Shareholder shall be appropriately adjusted should the Company make a
dividend or distribution, undergo a forward split or a reverse split or
otherwise reclassify its shares of Common Stock.

 

8.          Miscellaneous.

 

(a)          Entire Agreement. This Agreement (including the recitals and
exhibits hereto), the agreements, documents and instruments to be executed and
delivered pursuant hereto or referred to herein, are intended to embody the
final, complete and exclusive agreement between the parties with respect to
matters set forth herein and any related transactions; are intended to supersede
all prior agreements, understandings and representations written or oral, with
respect thereto; and may not be contradicted by evidence of any such prior or
contemporaneous agreement, understanding or representation, whether written or
oral.

 

(b)          Governing Law and Venue. This Agreement and the rights and
obligations of the parties hereunder shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
choice of law provisions thereof. Venue for any matter arising out of relating
to this agreement shall be in the appropriate state or federal court within the
state of California. Each party hereby agrees that service of all process in any
such proceeding in any such court may be made by registered or certified mail,
return receipt requested, to any other party at its address set forth in
Section 8(c) hereof, such service being hereby acknowledged by each party to be
sufficient for personal jurisdiction in any action against each party in any
such court and to be otherwise effective and binding service in every respect.

 

(c)          Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and shall be delivered personally, by
courier or other express private mail service, telecopied, or sent by certified,
registered or express mail, postage prepaid, and shall be deemed given when
delivered personally or express private mail service, telecopied, or if mailed,
when actually received as shown on the return receipt or other evidence of
receipt. Notices shall be addressed to the parties as follows:

 

if to Company, to:

 

Bling Marketing, Inc. at the address set forth in its SEC filings

Attention: Chief Executive Officer

 

if to the Shareholder, then to the address set forth next to Shareholders name
below.

 

(d)          Binding Effect. This Agreement and the rights, covenants,
conditions and obligations of the respective parties hereto and any instrument
or agreement executed pursuant hereto shall be binding upon the parties and
their respective successors, assigns and legal representatives. Neither this
Agreement, nor any rights or obligations of any party hereunder, may be assigned
by a party without the prior written consent of the other party hereto.

 

(e)          Counterparts; Facsimile Signature. This Agreement may be executed
simultaneously in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
This Agreement may be executed by facsimile or scanned signature and any such
facsimile or scanned signature shall be deemed to be an original signature for
all purposes hereof.

 

4

 

  

(f)          Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

(g)          Gender; Tense, Etc. Where the context or construction requires, all
words applied in the plural shall be deemed to have been used in the singular,
and vice versa; the masculine shall include the feminine and neuter, and vice
versa; and the present tense shall include the past and future tense, and vice
versa.

 

(h)          Severability. In the event that any provision or any part of any
provision of this Agreement shall be void or unenforceable for any reason
whatsoever, then such provision or part thereof shall be stricken and of no
force and effect. However, unless such stricken provision or part thereof goes
to the essence of the consideration bargained for by a party, the remaining
provisions of this Agreement shall continue in full force and effect, and to the
extent required, shall be modified to preserve their validity.

 

(i)          The resale restrictions on the Common Stock set forth in this
Agreement shall be in addition to all other restrictions on transfer imposed by
applicable United States and state securities laws, rules and regulations.

 

(j)          Equitable Relief. The Shareholder agrees that in the event of a
breach of any of the terms and conditions of this Agreement by such Shareholder,
that in addition to all other remedies that may be available in law or in equity
to the Company, a preliminary and permanent injunction, without bond or surety,
and an order of a court requiring such defaulting Shareholder to cease and
desist from violating the terms and conditions of this Agreement and
specifically requiring such Shareholder to perform his/her/its obligations
hereunder is fair and reasonable by reason of the inability of the parties to
this Agreement to presently determine the type, extent or amount of damages that
the Company may suffer as a result of any breach or continuation thereof.

 

(k)          Any transferee of any of the Common Stock of a Shareholder that is
covered by this Agreement in a private sale or other transfer shall be subject
to the conditions of this Agreement respecting the resale or further transfer of
any Common Stock acquired from the Shareholder, and for all such purposes, a
transferee or transferees shall be a “Shareholder” as defined herein who
together and in the aggregate will be subject to the limitations on sale herein
set forth.

 

(l)          Successors and Assigns. This Agreement shall be binding on the
successors and assigns of the parties hereto.

 

(the remainder of the page intentionally left blank – signature page follows)

  

5

 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Lock-Up/Leak-Out Agreement as of the day and year first above written.

 

COMPANY:         Bling Marketing, Inc.   By:     Name:     Title:          
SHAREHOLDER:         By:                 Name:           Address                
      Shares    

 



6

